Citation Nr: 9926809	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  99-03 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for neurosis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Edward A. Walls, Associate Counsel




INTRODUCTION

The appellant served on active duty for training from April 
1984 to July 1984.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1998 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDINGS OF FACT

1.  The appellant's service consisted of a period of active 
duty for training.

2.  A neurosis was not manifested during the appellant's 
active duty for training.  

3.  Competent medical evidence has not been submitted which 
shows a relationship or nexus between any currently diagnosed 
neurosis and the appellant's active duty for training.

4.  The appellant is not a veteran for VA benefit purposes.  


CONCLUSION OF LAW

A neurosis was not incurred or aggravated during active duty 
for training.  38 U.S.C.A. §§ 101(24), 1131 (West 1991); 
38 C.F.R. §§ 3.1(d), 3.6(a) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board is whether the appellant is 
entitled to service connection for neurosis.  The Board can 
only grant VA compensation to individuals who have 
demonstrated by a preponderance of the evidence that they are 
a "veteran" or have veteran status and have a disability 
that is related to active service.  See 38 U.S.C.A. § 1131 
(West 1991); Laruan v. West, 11 Vet.App. 80, 84 (1998) (en 
banc) (citing Aquilar v. Derwinski 2 Vet.App. 21, 23 (1991).  
The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
See 38 C.F.R. § 3.1(d) (1998).  "Active military, naval, and 
air service" is defined as active duty, any period of active 
duty for training during which the individual was disabled or 
died from a disease or injury incurred or aggravated in line 
of duty, and any period of inactive duty for training during 
which the individual was disabled or died from an injury (not 
a disease, such as neurosis) incurred or aggravated in line 
of duty.  See 38 C.F.R. § 3.6(a).  Unless a claimant first 
carries the initial burden of establishing status as a 
veteran, the laws administered by the Secretary and the 
resources of the VA are not applicable or available.  See 
Laruan, 11 Vet.App. at 84-86. 

VA will pay compensation to any veteran for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service, during other than a period 
of war, and who was discharged or released under conditions 
other than dishonorable from the period of service in which 
said injury or disease was incurred, or preexisting injury or 
disease was aggravated.  See 38 U.S.C.A. § 1131 (West 1991).

The record reflects that the appellant served on active duty 
for training from April 1984 to July 1984.  A National 
Personnel Records Center report of March 1994 indicates that 
the appellant did not perform any active duty other than 
active duty for training.  The Board need not determine 
whether the appellant served on inactive duty training 
because it would only make the appellant a veteran if he had 
incurred an injury during that time, and the appellant is not 
asserting an injury.  Because the appellant is contending 
that he is entitled to service connection for neurosis, which 
is not an injury, he must demonstrate that the neurosis was 
incurred during or aggravated during the period he served on 
active duty for training (April 1984 to July 1984) to 
establish that he is, in fact, a veteran, and therefore 
entitled to VA benefits.

The appellant has not asserted that he received treatment for 
neurosis during the aforementioned period of active duty for 
training.  Rather, in a January 1998 statement, he indicated 
that he received counseling for neurosis while in service in 
1988.  He also reported that he received counseling from the 
Southern Baptist Theological Seminary by a social worker for 
"a short time" during his service in 1988, although he did 
not intimate the reason for which he was counseled.  The 
appellant's service medical records do not indicate that he 
received counseling or treatment for neurosis during his 
period of active duty for training. 

The Board recognizes that the Social Security Administration 
(SSA) has determined that the appellant has been disabled 
since January 1997 because of numerous conditions including 
depression, anxiety (panic attacks) and bipolar disorder.  
The Board has also considered medical notes of Dr. Lounette 
Humphries, transcribed between June 1997 and February 1998, 
which indicate that the appellant sometimes feels depressed 
and has anxiety attacks.  In addition, an October 1996 VA 
examination report reflects that the appellant has been 
diagnosed with bipolar disorder.  However, the appellant has 
not submitted any evidence, other than his contentions, 
demonstrating a relationship between any neurosis he is 
currently suffering and his 1984 period of active duty for 
training.  As the appellant is a layperson with no medical 
training or expertise, his contentions by themselves do not 
constitute competent medical evidence of a nexus between a 
current disability and a period of active duty for training.  
See Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

As stated previously, it is the appellant's burden to show by 
a preponderance of evidence that he is a veteran.  Laruan, 11 
Vet.App. at 84-86.  Because the record does not establish 
that the appellant was disabled from a disease or injury 
incurred or aggravated in the line of duty while serving on 
active duty for training, the Board cannot recognize the 
appellant as a veteran under 38 C.F.R. § 3.6(a), and the 
claim must be denied.  


ORDER

Service connection for neurosis is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

